Dinkelspiel; J.
A motion to dismiss the appeal is filed in this case and the various grounds set up were discussed and decided by this Court in No. 8282, and we refer to that case in order to properly decide the present motion.
Mover oontends mainly that "if an appeal shall lie, the appeal should be taken to the Court whose judgment is sought to be executed."
And "that the matters and things nsniampiadMi complained of grow out of a judgment rendered by the Supreme Court of Louisiana and relate to the execution thereof, in which no appeal lies."
After an examination of the voluminous reoords presented by motions to dismiss, in this oase, we oonolude that this Court has no jurisdiction over an appeal that involves the execution of a judgment of the Supreme Court; but that qualified by the fact that no inferior Court can prevent or hinder the execution of a judgment of the Supreme Court, nevertheless it is quite a different thing when the question presented is not, whether the judgment of the Supreme Court shall or shall not be executed, but whether the method of execution aotively pursued is appropriate to the particular judgment, whether rendered by the Supreme Court or by any other Court.
In other words, whether a Fi Fa is an appropriate method of executing a money judgment against a succession or an Insolvent, and that is the question presented here, wherein the jurisdiction, original or appellate, Is governed by the amount and matter of the controversy.
The amount involved in this controversy being within the jurisdiction of this Court, we hold that this Court has jurisdiction over this matter.
*117All the other matters presented in referenoe to whether Division "A" or Division "E" has jurisdiction in this matter, has been determined and settled/this Court in No. 8383 and requires no further argument in support of the Judgment there pronounced.
For the reasons assigned, motion to dismiss denied.
-Motion to dismiss denied-